 



Exhibit 10.15
MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
Adopted February 16, 2006

 



--------------------------------------------------------------------------------



 



MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
Adopted February 16, 2006
TABLE OF CONTENTS

              Page  
SECTION 1. INTRODUCTION AND DEFINITIONS
    1  
 
       
1.1. Statement of Plan
       
1.1.1. History
       
1.1.2. Purpose
       
1.2. Definitions
       
1.2.1. Account
       
1.2.2. Affiliate
       
1.2.3. Annual Deferral Amount
       
1.2.4. Beneficiary
       
1.2.5. Chief Executive Officer
       
1.2.6. Code
       
1.2.7. Common Stock
       
1.2.8. Compensation
       
1.2.9. Disability
       
1.2.10. Effective Date
       
1.2.11. Employers
       
1.2.12. ERISA
       
1.2.13. Event of Maturity
       
1.2.14. Human Resources Committee
       
1.2.15. Incentive Pay
       
1.2.16. MGI
       
1.2.17. Participant
       
1.2.18. Plan
       
1.2.19. Plan Statement
       
1.2.20. Plan Year
       
1.2.21. Scheduled Distribution
       
1.2.22. Termination of Employment
       
1.2.23. Unforeseeable Emergency
       
1.2.24. Valuation Date
       
 
       
SECTION 2. PARTICIPATION
    5  
 
       
2.1. Eligibility to Participate
       
2.1.1. Compensation Deferrals
       
2.1.2. Supplemental Profit Sharing
       

 



--------------------------------------------------------------------------------



 



              Page  
2.1.3. Incentive Pay Deferrals
       
2.2. Enrollment for Elective Deferrals
       
2.2.1. Compensation Deferrals
       
2.2.2. Incentive Pay Deferrals
       
2.2.3. Election As to Time and Form of Payment
       
 
       
SECTION 3. CREDITS TO ACCOUNTS
    7  
 
       
3.1. Elective Deferral Credits
       
3.2. Matching Credits
       
3.2.1. Matching Credits on Compensation Deferrals
       
3.2.2. Matching Credits on Incentive Pay Deferrals
       
3.3. Supplemental Profit Sharing Credits
       
 
       
SECTION 4. ADJUSTMENT OF ACCOUNTS
    9  
 
       
4.1. Establishment of Accounts
       
4.2. Adjustments of Accounts
       
4.3. Investment Adjustments
       
 
       
SECTION 5. VESTING OF ACCOUNTS
    9  
 
       
SECTION 6. MATURITY
    9  
 
       
SECTION 7. DISTRIBUTIONS
    10  
 
       
7.1. Scheduled Distributions
       
7.1.1. Scheduled Distributions of Compensation Deferrals and Matching Credits
       
7.1.2. Scheduled Distributions of Incentive Pay Deferrals and Matching Credits
       
7.1.3. Event of Maturity Takes Precedence Over Scheduled Distributions
       
7.2. Hardship Withdrawals
       
7.3. Payment Upon Event of Maturity
       
7.3.1. Time of Payment
       
7.3.2. Form of Payment
       
7.4. Designation of Beneficiaries
       
7.5. No Spousal Rights
       
7.6. Death Prior to Full Distribution
       
7.7. Distributions in Cash
       
 
       
SECTION 8. FUNDING OF PLAN
    12  
 
       
8.1. Unfunded Obligation
       
8.2. Corporate Obligation
       

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 9. AMENDMENT AND TERMINATION
    13  
 
       
9.1. Amendment and Termination
       
9.2. No Oral Amendments
       
9.3. Plan Binding on Successors
       
 
       
SECTION 10. DETERMINATIONS — RULES AND REGULATIONS
    14  
 
       
10.1. Determinations
       
10.2. Method of Executing Instruments
       
10.3. Claims Procedure
       
10.3.1. Initial Claim
       
10.3.2. Notice of Initial Adverse Determination
       
10.3.3. Request for Review
       
10.3.4. Claim on Review
       
10.3.5. Notice of Adverse Determination for Claim on Review
       
10.4. Rules and Regulations
       
10.4.1. Adoption of Rules
       
10.4.2. Special Rules
       
10.4.3. Limitations and Exhaustion
       
 
       
SECTION 11. PLAN ADMINISTRATION
    18  
 
       
11.1. Authority
       
11.1.1. MGI
       
11.1.2. Chief Executive Officer
       
11.1.3. Board of Directors
       
11.2. Conflict of Interest
       
11.3. Service of Process
       
 
       
SECTION 12. CONSTRUCTION
    19  
 
       
12.1. ERISA Status
       
12.2. IRC Status
       
12.3. Effect on Other Plans
       
12.4. Disqualification
       
12.5. Rules of Document Construction
       
12.6. References to Laws
       
12.7. Choice of Law
       
12.8. ERISA Administrator
       
12.9. Delegation
       
12.10. Not an Employment Contract
       
12.11. Tax Withholding
       
12.12. Expenses
       
12.13. Spendthrift Provision
       
12.14. Amendment History
       

 



--------------------------------------------------------------------------------



 



MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
Adopted February 16, 2006
SECTION 1
INTRODUCTION AND DEFINITIONS
1.1. Statement of Plan.
     1.1.1. History. Effective January 1, 2006, MONEYGRAM INTERNATIONAL, INC.
(hereinafter sometimes referred to as “MGI”) and certain affiliated corporations
(together with MGI hereinafter sometimes collectively referred to as the
“Employers” and separately as the “Employer”) established a nonqualified,
unfunded deferred compensation plan known as the “MONEYGRAM INTERNATIONAL, INC.
SUPPLEMENTAL 401(k) PLAN,” which permits eligible employees to defer
Compensation and receive matching credits with respect to such deferrals.
Effective in 2005, MGI also established a nonqualified, unfunded deferred
compensation plan known as the “MONEYGRAM INTERNATIONAL, INC. SUPPLEMENTAL
PROFIT SHARING PLAN,” which provided eligible employees with supplemental profit
sharing credits and was merged with and continues to be operated under the terms
of this Plan. Now, effective as of the date adopted by MGI’s Board of Directors,
this Plan is hereby amended and restated to permit eligible employees to elect
to defer certain incentive pay awards under the Plan. The Plan, as amended and
restated, shall be known as the “MONEYGRAM INTERNATIONAL, INC. DEFERRED
COMPENSATION PLAN”.
     1.1.2. Purpose. MGI has established this nonqualified, unfunded, deferred
compensation plan which contains three components:

  (a)   the first component allows a select group of management and highly
compensated employees whose elective Pre-Tax Deferrals for a Plan Year under the
MoneyGram International, Inc. 401(k) Plan are expected to be limited under
section 402(g) of the Code to defer the receipt of Compensation which would
otherwise be paid to those employees, and to receive matching credits with
respect to such deferrals;     (b)   the second component allows a select group
of management and highly compensated employees whose Profit Sharing Contribution
for a Plan Year under the MoneyGram International, Inc. 401(k) Plan was reduced
by sections 401(a)(17) and 415 of the Code or any other legal limitations to
receive a supplemental profit sharing credit under this Plan; and     (c)   the
third component allows a select group of management and highly compensated
employees to defer receipt of Incentive Pay which would

 



--------------------------------------------------------------------------------



 



      otherwise be paid to those employees, and receive matching credits with
respect to such deferrals.

1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
     1.2.1. Account — the separate bookkeeping account representing the separate
unfunded and unsecured general obligation of the Employers established with
respect to each person who is a Participant in this Plan in accordance with
Section 2 and to which is credited the amounts specified in Section 3 and
Section 4, which will vest in accordance with Section 5 and from which are
subtracted payments made pursuant to Section 6 and Section 7.
     1.2.2. Affiliate — a business entity which is affiliated in ownership with
MGI that is recognized as an Affiliate by MGI for the purposes of this Plan.
     1.2.3. Annual Deferral Amount — an entry on the records of the Employers
equal to the following amounts deferred in any one Plan Year equal to:

  (a)   with respect to a Participant in the Compensation deferral component of
the Plan, that portion of a Participant’s Compensation that a Participant elects
to defer for the Plan Year, along with any matching credits made thereon; and  
  (b)   with respect to a Participant in the Incentive Pay deferral component of
the Plan, that portion of a Participant’s Incentive Pay that a Participant
elects to defer for a performance period and which is credited to the Plan
during a Plan Year, along with any matching credits made thereon.

     The Annual Deferral Amount shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
credited to a Participant’s Account.
     1.2.4. Beneficiary — a person designated in accordance with Section 7.4 to
receive all or a part of the Participant’s Account in the event of the
Participant’s death prior to full distribution thereof. A person so designated
shall not be considered a Beneficiary until the death of the Participant.
     1.2.5. Chief Executive Officer — the chief executive officer of MGI.
     1.2.6. Code — the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder).
     1.2.7. Common Stock — common stock of MGI.
     1.2.8. Compensation — Compensation as defined under the MoneyGram
International, Inc. 401(k) Plan; provided, however, that Compensation for
purposes of this Plan shall be determined without regard to limitations imposed
under section 401(a)(17) of the Code.

-2-



--------------------------------------------------------------------------------



 



Performance-based pay (as that term is defined under section 409A of the Code
and regulations thereunder) shall be excluded from Compensation.
     1.2.9. Disability — a medically determinable physical or mental impairment
which: (i) renders the individual incapable of performing any substantial
gainful employment, (ii) can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, and
(iii) is evidenced by a certification to this effect by a doctor of medicine
approved by MGI. In lieu of such a certification, a Participant shall be
considered disabled if the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s Employer.
     1.2.10. Effective Date — the date this restated Plan document is adopted by
the Board of Directors of MGI.
     1.2.11. Employers — MGI and each business entity affiliated with MGI that
employs persons who are designated for participation in this Plan (collectively
the “Employers” and separately the “Employer”).
     1.2.12. ERISA — the Employee Retirement Income Security Act of 1974, as
amended (including, when the context requires, all regulations, interpretations
and rulings issued thereunder).
     1.2.13. Event of Maturity — any of the occurrences described in Section 6
by reason of which a Participant or Beneficiary may become entitled to a
distribution from this Plan.
     1.2.14. Human Resources Committee — the Human Resources Committee of the
Board of Directors of MGI (or any successor committee).
     1.2.15. Incentive Pay — any performance-based cash compensation, other than
Compensation, earned by a Participant under any Employer’s annual or long-term
incentive plans for services rendered during a performance period of at least
12 months, as specified and approved by the Human Resources Committee in its
sole discretion (in accordance with Section 409A of the Code and related
guidance).
     1.2.16. MGI — MoneyGram International, Inc. and any successor thereto.
     1.2.17. Participant — an employee of an Employer who is designated as
eligible to participate in this Plan and becomes a Participant in this Plan in
accordance with the provisions of Section 2. An employee who has become a
Participant shall be considered to continue as a Participant in this Plan until
the date of the Participant’s death or, if earlier, the date when the
Participant is no longer employed by an Employer or an Affiliate and upon which
the Participant no longer has any Account under this Plan (that is, the
Participant has received a distribution of all of the Participant’s Account).

-3-



--------------------------------------------------------------------------------



 



     1.2.18. Plan — the nonqualified, income deferral program maintained by MGI
established for the benefit of Participants eligible to participate therein, as
set forth in the Plan Statement. (As used herein, “Plan” does not refer to the
documents pursuant to which this Plan is maintained. That document is referred
to herein as the “Plan Statement”). The Plan shall consist of three parts: the
“Compensation deferral” component consisting of elective deferrals of
Compensation and matching credits with respect to such deferrals, if applicable;
(ii) the “supplemental profit sharing” component consisting of supplemental
profit sharing credits made with respect to one or more Participants; and
(iii) the “Incentive Pay deferral” component consisting of deferrals of
Incentive Pay and matching credits with respect to such deferrals, if
applicable. All parts together constitute the Plan and shall be referred to as
the “MONEYGRAM INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN.”
     1.2.19. Plan Statement — this document entitled “MONEYGRAM INTERNATIONAL,
INC. DEFERRED COMPENSATION PLAN” as adopted by the Board of Directors of MGI
(based upon recommendation by the Human Resources Committee), as the same may be
amended from time to time thereafter.
     1.2.20. Plan Year — the twelve (12) consecutive month period ending on any
December 31.
     1.2.21. Scheduled Distribution — the scheduled, in-service distribution set
forth in Section 7.1.
     1.2.22. Termination of Employment — a complete severance of an employee’s
employment relationship with the Employers and all Affiliates, if any, for any
reason. A transfer from employment with an Employer to employment with an
Affiliate of an Employer shall not constitute a Termination of Employment. A
transfer from full-time employment to employment on a part-time basis shall not
constitute a Termination of Employment. If an Employer who is an Affiliate
ceases to be an Affiliate because of a sale of substantially all the stock or
assets of that Employer, then Participants who are employed by that Employer
shall be deemed to have thereby had a Termination of Employment for the purpose
of commencing distributions from this Plan. Notwithstanding the foregoing, a
Termination of Employment shall not occur unless such termination also qualifies
as a “separation from service”, as defined under section 409A of the Code and
related guidance thereunder.
     1.2.23. Unforeseeable Emergency — a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
     1.2.24. Valuation Date — the last day of each calendar quarter of the Plan
Year, and such other dates as may be specified by MGI.

-4-



--------------------------------------------------------------------------------



 



SECTION 2
PARTICIPATION
2.1. Eligibility to Participate. In all cases, an employee selected for
participation under this Section 2 shall be a member of a select group of
management or highly compensated employees (as that expression is used in
ERISA). Such employee shall as a condition of participation in this Plan
complete such forms as MGI may require for the effective administration of this
Plan.
     2.1.1. Compensation Deferrals. Any employee of an Employer selected for
participation by the Chief Executive Officer shall become a Participant in the
Compensation deferral component of the Plan as of any date selected by the Chief
Executive Officer. The Chief Executive Officer shall not select any employee for
participation unless the Chief Executive Officer determines that such employee’s
Pre-Tax Deferrals for a Plan Year under the MoneyGram International, Inc. 401(k)
Plan are expected to be limited by section 402(g) of the Code.
     2.1.2. Supplemental Profit Sharing. Any employee of an Employer selected
for participation by the Chief Executive Officer shall become a Participant in
the supplemental profit sharing component of the Plan as of any date selected by
the Chief Executive Officer. The Chief Executive Officer shall not select any
employee for participation unless the Chief Executive Officer determines that
such employee’s Profit Sharing Contribution for a Plan Year under the MoneyGram
International, Inc. 401(k) Plan is reduced by sections 401(a)(17) and 415 of the
Code or any other legal limitations.
     2.1.3. Incentive Pay Deferrals. Any employee of an Employer selected for
participation by the Chief Executive Officer shall become a Participant in the
Incentive Pay deferral component of the Plan as of any date selected by the
Chief Executive Officer.
2.2. Enrollment for Elective Deferrals.
     2.2.1. Compensation Deferrals.

  (a)   Election to Defer Compensation.

  (i)   Initial Election. In the case of an employee who first becomes eligible
to make elective deferrals under the Plan, no later than thirty (30) days after
the employee is notified of eligibility to make a deferral election, such
employee shall complete such forms as necessary to defer a portion of the
employee’s Compensation for that Plan Year. The agreement to defer a portion of
the employee’s Compensation may only be made with respect to Compensation earned
for services performed for such Plan Year subsequent to the deferral election,
except to the extent permissible under Section 409A of the Code. (Alternatively,
such election may be made as late as the last day of the Plan Year in which the
employee first becomes eligible

-5-



--------------------------------------------------------------------------------



 



      if the agreement to defer Compensation is made solely with respect to
Compensation to be earned for services performed in the succeeding Plan Year.)

  (ii)   Subsequent Elections. Each active Participant’s deferral agreement
shall expire upon the last day of the Plan Year to which it relates. Each
eligible Participant who wishes to defer Compensation for a subsequent Plan Year
must make an election to defer Compensation prior to the first day of that
subsequent Plan Year.     (iii)   Irrevocability. A deferral agreement accepted
by the Employer shall become irrevocable when the Plan Year with respect to
which it is made has commenced; provided, however, that if the Participant
receives a distribution on account of a Disability or Unforeseeable Emergency
during such Plan Year, the Participant’s agreement shall be cancelled, and
further deferrals shall not be made.

  (b)   Maximum/Minimum Amounts. The terms of any such agreement shall provide
that the employee elects a deferral of Compensation equal to any percentage of
Compensation per payroll period, which shall not exceed fifty percent (50%), or
be less than one percent (1%) of such Compensation.     (c)   Withholding. In
the event an employee elects to defer an amount of his or her Compensation that
would not allow for the full payment of all FICA, federal, state and/or local
income tax liabilities, the actual amount deferred shall be the maximum amount
allowable after all applicable taxes.

     2.2.2. Incentive Pay Deferrals.

  (a)   Election to Defer Incentive Pay.

  (i)   Initial Election. When an employee first becomes eligible to make
elective deferrals of Incentive Pay, such employee shall complete such forms as
necessary to defer a portion of the employee’s Incentive Pay. The agreement to
defer a portion of the employee’s Incentive Pay shall be made no later than six
(6) months before the end of the performance period applicable to such Incentive
Pay. (Alternatively, if an employee first becomes eligible to participate in the
Plan less than six (6) months before the end of the performance period, such
initial election may be made within thirty (30) days but only with respect to
Incentive Pay earned for services performed subsequent to the deferral election,
except to the extent permissible under Section 409A of the Code.)     (ii)  
Subsequent Elections. Each active Participant’s deferral agreement shall expire
upon the last day of the performance period to which it

-6-



--------------------------------------------------------------------------------



 



      relates. Each eligible Participant who wishes to defer Incentive Pay for a
subsequent performance period must make an election to defer Incentive Pay no
later than six (6) months prior to the end of that subsequent performance
period.

  (iii)   Irrevocability. A deferral agreement accepted by the Employer shall
become irrevocable as of the date that is six (6) months before the end of the
performance period applicable to such Incentive Pay; provided, however, that if
the Participant receives a distribution on account of a Disability or
Unforeseeable Emergency occurs during such performance period, the Participant’s
agreement shall be cancelled, and further deferrals shall not be made.

  (b)   Maximum/Minimum Amounts. The terms of any such agreement shall provide
that the employee elects a deferral of Incentive Pay equal to any percentage of
Incentive Pay for the applicable performance period, not to exceed one hundred
percent (100%), or be less than one percent (1%) of such Incentive Pay.     (c)
  Withholding. In the event an employee elects to defer an amount of his or her
Incentive Pay that would not allow for the full payment of all FICA, federal,
state and/or local income tax liabilities, the actual amount deferred shall be
the maximum amount allowable after all applicable taxes.

     2.2.3. Election As to Time and Form of Payment. In connection with the
Participant’s initial enrollment in the Plan, the Participant shall elect the
form in which his or her Account shall be paid upon such Participant’s
Termination of Employment (to the extent not previously distributed as a
Scheduled Distribution). The Participant may elect to receive his or her Account
at Termination of Employment in the form of a lump sum or pursuant to an annual
installment method of up to five (5) years (in accordance with Section 7). In
addition, in connection with each election to defer an Annual Deferral Amount,
the Participant may elect whether to receive all or a portion of his or her
Annual Deferral Amount as a Scheduled Distribution. An election as to the time
and form of payment, once accepted by the Employer and made effective, may not
be changed.
SECTION 3
CREDITS TO ACCOUNTS
3.1. Elective Deferral Credits. Elective deferrals of Compensation shall be
credited to the Participant’s Account throughout the Plan Year as the
Participant otherwise would have been paid the deferred portion of the
Participant’s Compensation. Elective deferrals of Incentive Pay shall be
credited to the Participant’s Account as of the date on which (or as soon as
administratively practicable thereafter) such amounts would otherwise have been
paid under the applicable incentive plan of the Employer. Such credits shall be
recorded in cash.

-7-



--------------------------------------------------------------------------------



 



3.2. Matching Credits.
     3.2.1. Matching Credits on Compensation Deferrals. With respect to one or
more Participants in the Compensation deferral component of the Plan, MGI may
make a matching credit to a Participant’s Account for a Plan Year. MGI shall
have sole discretion to determine the matching credit which shall be credited,
if any, and shall not have any obligation for uniformity of treatment among
Participants or of any other person; provided, however, that such matching
credit shall not exceed one hundred percent (100%) of the first four percent
(4%) of Compensation deferred by the Participant for the Plan Year and credited
under Section 3.1 above. MGI’s decision to make a matching credit in any year
shall not require approval of similar awards at all to any Participant or other
person at any future date. Matching credits shall be recorded in cash as of the
time or times (or as soon as administratively practicable thereafter) when the
credits are awarded.
     3.2.2. Matching Credits on Incentive Pay Deferrals. With respect to one or
more Participants in the Incentive Pay deferral component of the Plan, MGI may
make a matching credit to a Participant’s Account for a Plan Year. MGI shall
have sole discretion to determine the amount which shall be credited, if any,
and shall not have any obligation for uniformity of treatment among Participants
or of any other person. MGI’s decision to make a matching credit in any year
shall not require approval of similar awards at all to any Participant or other
person at any future date. Matching credits shall be recorded in cash as of the
time or times (or as soon as administratively practicable thereafter) when the
credits are awarded. The match credited with respect to an Incentive Pay
deferral shall not exceed the lesser of:

  (a)   one hundred percent (100%) of the first four (4%) of Incentive Pay
deferred by the Participant for the performance period and credited under
Section 3.1; or     (b)   four percent (4%) of the Participant’s Compensation
for the Plan Year immediately preceding the Plan Year in which the Incentive Pay
deferral is credited to the Plan, less the total match credited with respect to
Compensation deferred by the Participant for such preceding Plan Year under
Section 3.2.1.

3.3. Supplemental Profit Sharing Credits. With respect to one or more
Participants in the supplemental profit sharing component of the Plan, MGI may
make a profit sharing credit to a Participant’s Account for a Plan Year to the
extent that it is determined that a Participant’s Profit Sharing Contribution
under the MoneyGram International, Inc. 401(k) Plan was reduced by sections
401(a)(17) or 415 of the Code or any other legal limitations. MGI shall have
sole discretion to determine the amount of the reduction which shall be credited
to this Plan, if any, and shall not have any obligation for uniformity of
treatment among Participants or of any other person. In no event, however, shall
the amount credited under this Plan with respect to a Plan Year exceed the
amount by which the Participant’s Profit Sharing Contribution under the
MoneyGram International, Inc. 401(k) Plan was reduced by sections 401(a)(17) and
415 of the Code or any other legal limitations for such Plan Year. MGI’s
decision to make a supplemental

-8-



--------------------------------------------------------------------------------



 



profit sharing credit in any year shall not require approval of similar awards
at all to any Participant or other person at any future date. Supplemental
profit sharing credits shall be recorded in cash as of the time or times (or as
soon as administratively practicable thereafter) when the credits are awarded.
SECTION 4
ADJUSTMENT OF ACCOUNTS
4.1. Establishment of Accounts. There shall be established for each Participant
unfunded, bookkeeping Accounts which shall be adjusted each Valuation Date.
4.2. Adjustments of Accounts. From time to time but not less frequently than
each Valuation Date, MGI shall cause the value of each Account or portion of an
Account to be increased (or decreased) from time to time for distributions,
credits (including any earnings, gains or losses thereon) and expenses, if any,
charged to the Account.
4.3. Investment Adjustments. The Human Resources Committee shall designate from
time to time one or more investment options in which Accounts may be deemed
invested. Such deemed investment options may include any investment which the
Human Resources Committee deems appropriate, including, but not limited to,
fixed interest credits, notional mutual fund(s) or an investment index. The
Human Resources Committee shall have the sole discretion to determine the number
of deemed investment options to be designated hereunder and the nature of the
options and may change or eliminate the investment options from time to time.
The Human Resources Committee shall adopt rules specifying the deemed investment
options, the circumstances under which a particular option may be elected (or
shall be automatically utilized), the minimum or maximum percentages which may
be allocated to the investment option, the procedures (if any) for Participants
making or changing elections, the extent (if any) to which beneficiaries of
deceased Participants may make investment elections and the effect of a
Participant’s or beneficiary’s failure to make an effective investment election
with respect to all or any portion of an Account.
SECTION 5
VESTING OF ACCOUNTS
The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times. Notwithstanding the foregoing, if MGI determines in its discretion
that a Participant has improperly received a credit under this Plan for any
reason (including, but not limited to, an erroneous calculation or other mistake
of fact, or on account of a restatement of earnings), the Account shall be
reduced by the amount of the improper credit.
SECTION 6
MATURITY

-9-



--------------------------------------------------------------------------------



 



The vested portion of a Participant’s Account shall mature and shall become
distributable in accordance with Section 7 upon the earliest occurrence of any
of the following events:

  (a)   the Participant incurs a Termination of Employment;     (b)   the
Participant dies; and     (c)   the Participant incurs a Disability.

SECTION 7
DISTRIBUTIONS
7.1. Scheduled Distributions.
     7.1.1. Scheduled Distributions of Compensation Deferrals and Matching
Credits. In connection with each election to defer Compensation, a Participant
may irrevocably elect to receive a Scheduled Distribution. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount (i.e., the Compensation deferral plus any
matching credits thereon for such Plan Year, if any) the Participant elected to
have distributed as a Scheduled Distribution, plus amounts credited or debited
in the manner provided in Section 4 on that amount, calculated as of the
Valuation Date immediately preceding the date on which the Scheduled
Distribution becomes payable. Subject to the other terms and conditions of this
Plan, each Scheduled Distribution elected shall be paid out during a sixty
(60)-day period commencing immediately after the first day of any Plan Year
designated by the Participant. The Plan Year designated by the Participant must
be at least three (3) Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates. By way of example, if a Scheduled
Distribution is elected for Compensation deferred for the Plan Year commencing
January 1, 2006, the earliest Scheduled Distribution could become payable during
a sixty (60)-day period commencing January 1, 2010.
     7.1.2. Scheduled Distributions of Incentive Pay Deferrals and Matching
Credits. In connection with each election to defer Incentive Pay, a Participant
may irrevocably elect to receive a Scheduled Distribution. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount (i.e., the Incentive Pay deferral credited
during a Plan Year, plus any matching credits thereon, if any) the Participant
elected to have distributed as a Scheduled Distribution, plus amounts credited
or debited in the manner provided in Section 4 on that amount, calculated as of
the Valuation Date immediately preceding the date on which the Scheduled
Distribution becomes payable. Subject to the other terms and conditions of this
Plan, each Scheduled Distribution elected shall be paid out during a sixty
(60)-day period commencing immediately after the first day of any Plan Year
designated by the Participant. The Plan Year designated by the Participant must
be at least three (3) Plan Years after the end of the Plan Year during which the
Incentive Pay deferral is actually credited to the Plan. By way of example, if a
Scheduled Distribution is elected for Incentive Pay deferrals that are credited
in the Plan Year

-10-



--------------------------------------------------------------------------------



 



commencing January 1, 2006, the earliest Scheduled Distribution could become
payable during a sixty (60)-day period commencing January 1, 2010.
     7.1.3. Event of Maturity Takes Precedence Over Scheduled Distributions. If
an Event of Maturity occurs that triggers payment under Section 7.3, any
Scheduled Distribution elections outstanding but unpaid shall not be paid in
accordance with this Section 7.1, but shall be paid in accordance with
Section 7.3. Notwithstanding the foregoing, the Human Resources Committee shall
interpret this Section 7.1.3 in a manner that is consistent with Code
Section 409A and other applicable tax law, including but not limited to guidance
issued after the effective date of this Plan.
7.2. Hardship Withdrawals. A Participant who has not incurred an Event of
Maturity but who has incurred an Unforeseeable Emergency may request a
withdrawal from such Participant’s Account. In the event that MGI, upon written
petition of the Participant, determines in his or her sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Employer shall
distribute to the Participant as soon as reasonably practicable following such
determination, an amount, not in excess of the value (based on the immediately
preceding Valuation Date) of the Participant’s Account, necessary to satisfy the
emergency. Immediately upon the distribution, such Participant’s deferral
agreement shall be cancelled in accordance with Section 2.2.
7.3. Payment Upon Event of Maturity.
     7.3.1. Time of Payment. Upon the occurrence of an Event of Maturity
effective as to a Participant, payment of such Participant’s entire Account
balance (reduced by the amount of any applicable payroll, withholding and other
taxes) shall commence in the form designated under Section 7.3.2 below.
Distribution shall not be made to any Beneficiary until MGI has determined that
the Beneficiary is entitled to payment. Notwithstanding the foregoing, where
payment under this Section 7 is made to any “key employee” (as defined under
section 409A of the Code) on account of Termination of Employment, such payment
shall commence no earlier than six (6) months following a Termination of
Employment (or upon the death of the employee, if earlier) if required to comply
with section 409A of the Code.
     7.3.2. Form of Payment. If a Participant’s Account becomes distributable by
reason of one of the Events of Maturity listed in Section 6, distribution of the
Participant’s entire Account balance shall be made in a single lump sum;
provided, however, that if the Event of Maturity is the Participant’s
Termination of Employment, distribution shall be made: (i) in a single lump sum,
or (ii) in annual installments over a period not to exceed five (5) years, in
accordance with such Participant’s initial enrollment election under Section 2.2
(on forms furnished and filed with MGI). In the event no election is made by the
Participant, payment shall be made in a single lump sum. For purposes of this
Section 7.3.2, the following rules shall apply:

  (a)   Lump sum distributions shall be valued as soon as administratively
practicable following the Valuation Date coincident with or next following the
Participant’s Event of Maturity (or in the case of a key employee whose Event of
Maturity is a Termination of Employment, the date which is six (6)

-11-



--------------------------------------------------------------------------------



 



      months following such Event of Maturity). Actual distribution shall be
made as soon as administratively practicable after such determination.

  (b)   The amount of each annual installment shall be determined as of the
Valuation Date coincident with or next following each December 31, by dividing
the amount of the Account as of such Valuation Date by the number of remaining
installment payments to be made. Such installments shall be paid as soon as
administratively practicable after such determination. In the case of a key
employee, installments shall be determined as of the Valuation Date coincident
with or next following the December 31 which is at least six (6) months
following such Participant’s Termination of Employment.     (c)   If the
Participant dies following a Termination of Employment but before installments
are completed, all remaining installments shall be made to the beneficiary or
beneficiaries designated under Section 7.4 in a single lump sum.

7.4. Designation of Beneficiaries. A deceased Participant’s entire Account
balance shall be payable to the beneficiary or beneficiaries designated by the
Participant on forms furnished and filed with MGI. In the absence of a
designation or if such designation fails, such benefit shall be payable in
accordance with the rules for automatic beneficiaries under the MoneyGram
International, Inc. 401(k) Plan.
7.5. No Spousal Rights. No spouse or surviving spouse of a Participant and no
person designated to be a Beneficiary shall have any rights or interest in the
benefits credited under this Plan including, but not limited to, the right to be
the sole Beneficiary or to consent to the designation of Beneficiaries (or the
changing of designated Beneficiaries) by the Participant.
7.6. Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which is payable to
the Beneficiary (and shall not be paid to the Participant’s estate).
7.7. Distributions in Cash. Distributions from this Plan shall be made in cash.
SECTION 8
FUNDING OF PLAN
8.1. Unfunded Obligation. The obligation of the Employers to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Employers to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Employers. The Employers
shall have no obligation to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund, trust or account
is established, the property therein

-12-



--------------------------------------------------------------------------------



 



shall remain the sole and exclusive property of the Employer that established
it. The Employers shall be obligated to pay the benefits of this Plan out of
their general assets.
8.2. Corporate Obligation. Neither MGI, the Board of Directors of MGI, the Chief
Executive Officer, the Human Resources Committee, the Employers nor any of their
directors, officers, agents or employees in any way secure or guarantee the
payment of any benefit or amount which may become due and payable hereunder to
or with respect to any Participant. Each person entitled or claiming to be
entitled at any time to any benefit hereunder shall look solely to the assets of
the Employers for such payments as unsecured general creditors. If, or to the
extent that, Accounts have been paid to or with respect to a present or former
Participant and that payment purports to be the payment of a benefit hereunder,
such former Participant or other person or persons, as the case may be, shall
have no further right or interest in the other assets of the Employers in
connection with this Plan. No person shall be under any liability or
responsibility for failure to effect any of the objectives or purposes of this
Plan by reason of the insolvency of the Employers.
SECTION 9
AMENDMENT AND TERMINATION
9.1. Amendment and Termination. The Board of Directors of MGI (based upon
recommendation by the Human Resources Committee) may unilaterally amend the Plan
Statement prospectively, retroactively or both, at any time and for any reason
deemed sufficient by it without notice to any person affected by this Plan and
may likewise terminate this Plan both with regard to persons expecting to
receive benefits in the future; provided, however, that the Participant’s vested
accrued benefit as of the date of such amendment or termination, if any, shall
not be, without the written consent of the Participant, diminished or delayed by
such amendment or termination. If there is a termination of the Plan with
respect to all Participants, MGI shall have the right, in its sole discretion,
and notwithstanding any elections made by the Participant, to amend the Plan to
immediately pay all benefits in a lump sum following such Plan termination, to
the extent permissible under Section 409A of the Code and related Treasury
regulations and guidance.
9.2. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and approved
by the Board of Directors of MGI by a person authorized to execute such writing.
No oral representation concerning the interpretation or effect of the Plan
Statement shall be effective to amend the Plan Statement.
9.3. Plan Binding on Successors. MGI will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of MGI), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that MGI would be required to perform it if no such succession had
taken place.

-13-



--------------------------------------------------------------------------------



 



SECTION 10
DETERMINATIONS — RULES AND REGULATIONS
10.1. Determinations. MGI shall make such determinations as may be required from
time to time in the administration of this Plan. MGI shall have the
discretionary authority and responsibility to interpret and construe the Plan
Statement and to determine all factual and legal questions under this Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.
10.2. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by MGI or any other person pursuant
to any provision of the Plan Statement may be signed in the name of MGI by any
officer or other person who has been authorized to make such certification or to
give such notices or consents.
10.3. Claims Procedure. The claim and review procedures set forth in this
Section shall be the mandatory claim and review procedures for the resolution of
disputes and disposition of claims filed under the Plan. An application for a
distribution shall be considered as a claim for the purposes of this Section.
     10.3.1. Initial Claim. An individual may, subject to any applicable
deadline, file with MGI a written claim for benefits under the Plan in a form
and manner prescribed by MGI.

  (a)   If the claim is denied in whole or in part, MGI shall notify the
claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.     (b)   The ninety (90) day period for making the claim
determination may be extended for ninety (90) days if MGI determines that
special circumstances require an extension of time for determination of the
claim, provided that MGI notifies the claimant, prior to the expiration of the
initial ninety (90) day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.

     10.3.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

  (a)   the specific reasons for the adverse determination;     (b)   references
to the specific provisions of the Plan Statement (or other applicable Plan
document) on which the adverse determination is based;

-14-



--------------------------------------------------------------------------------



 



  (c)   a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and     (d)   a description of the claim and review procedures,
including the time limits applicable to such procedure, and a statement of the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse determination on review.

     10.3.3. Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with MGI a
written request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within sixty (60) days after receipt of the initial
adverse determination notice shall be untimely.
     10.3.4. Claim on Review. If the claim, upon review, is denied in whole or
in part, MGI shall notify the claimant of the adverse benefit determination
within sixty (60) days after receipt of such a request for review.

  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if MGI determines that special circumstances
require an extension of time for determination of the claim, provided that MGI
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.     (b)   In the event that
the time period is extended due to a claimant’s failure to submit information
necessary to decide a claim on review, the claimant shall have sixty (60) days
within which to provide the necessary information and the period for making the
claim determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information or, if earlier,
the expiration of sixty (60) days.     (c)   MGI’s review of a denied claim
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

     10.3.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (a)   the specific reasons for the denial;

-15-



--------------------------------------------------------------------------------



 



  (b)   references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;     (c)  
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;     (d)   a statement
describing any voluntary appeal procedures offered by the Plan and the
claimant’s right to obtain information about such procedures; and     (e)   a
statement of the claimant’s right to bring an action under ERISA section 502(a).

10.4. Rules and Regulations.
     10.4.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by MGI.
     10.4.2. Specific Rules.

  (a)   Any decision or determination to be made by MGI shall be made by the
Chief Executive Officer unless delegated as provided for in the Plan, in which
case references in this Section 10 to the Chief Executive Officer shall be
treated as references to the Chief Executive Officer’s delegate. No inquiry or
question shall be deemed to be a claim or a request for a review of a denied
claim unless made in accordance with the established claim procedures. MGI may
require that any claim for benefits and any request for a review of a denied
claim be filed on forms to be furnished by MGI upon request.     (b)   All
decisions on claims and on requests for a review of denied claims shall be made
by MGI.     (c)   Claimants may be represented by a lawyer or other
representative at their own expense, but MGI reserves the right to require the
claimant to furnish written authorization and establish reasonable procedures
for determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.     (d)   The decision on a claim and on a request for a
review of a denied claim may be provided to the claimant in electronic form
instead of in writing at the discretion of MGI.     (e)   In connection with the
review of a denied claim, the claimant or the claimant’s representative shall be
provided, upon request and free of charge,

-16-



--------------------------------------------------------------------------------



 



      reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

  (f)   The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.     (g)   The
claims and review procedures shall be administered with appropriate safeguards
so that benefit claim determinations are made in accordance with governing plan
documents and, where appropriate, the plan provisions have been applied
consistently with respect to similarly situated claimants.     (h)   For the
purpose of this Section, a document, record, or other information shall be
considered “relevant” if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; (iii) demonstrates compliance with the administration
processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with governing plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants; and (iv) constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.     (i)   MGI
may, in its discretion, rely on any applicable statute of limitation or deadline
as a basis for denial of any claim.

     10.4.3. Limitations and Exhaustion.

  (a)   No claim shall be considered under these administrative procedures
unless it is filed with MGI within two (2) years after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the claim. Every untimely claim shall be denied by MGI without regard to the
merits of the claim. No suit may be brought by or on behalf of any Participant
or Beneficiary on any matter pertaining to this Plan unless the action is
commenced in the proper forum before the earlier of:

  (i)   three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or

-17-



--------------------------------------------------------------------------------



 



  (ii)   sixty (60) days after the Participant has exhausted these
administrative procedures.

  (b)   These administrative procedures are the exclusive means for resolving
any dispute arising under this Plan:

  (i)   no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and     (ii)
  determinations under these administrative procedures (including determinations
as to whether the claim was timely filed) shall be afforded the maximum
deference permitted by law.

  (c)   For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

SECTION 11
PLAN ADMINISTRATION
11.1. Authority.
     11.1.1. MGI. Functions generally assigned to MGI shall be discharged by its
Chief Executive Officer, except where delegated and allocated as provided
herein.
     11.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of MGI may delegate or redelegate and allocate and reallocate
to one or more persons or to a committee of persons jointly or severally, and
whether or not such persons are directors, officers or employees, such functions
assigned to the Chief Executive Officer or to MGI generally hereunder, as the
Chief Executive Officer may from time to time deem advisable.
     11.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of MGI shall have the exclusive authority (which may not be delegated
except to a committee of the Board) to amend the Plan Statement and to terminate
this Plan, based upon recommendation by the Human Resources Committee. In
addition, where necessary to comply with applicable corporate or securities law,
or applicable rules of the New York Stock Exchange, the Human Resources
Committee shall have the exclusive authority to make determinations with respect
to benefits under this Plan (e.g., with respect to executive officers).

-18-



--------------------------------------------------------------------------------



 



11.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.
11.3. Service of Process. In the absence of any designation to the contrary by
the Chief Executive Officer, the Secretary of MGI is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to this Plan in any legal proceeding, including arbitration, involving this
Plan.
SECTION 12
CONSTRUCTION
12.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.
12.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan.
12.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan. It is specifically contemplated that this
Plan will, from time to time, be amended and possibly terminated.
12.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before such Participant. A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose. In the absence of a
conviction of felonious and intentional killing, MGI shall determine whether the
killing was felonious and intentional for this purpose.
12.5. Rules of Document Construction.

  (a)   An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals

-19-



--------------------------------------------------------------------------------



 



      born on February 29 in a leap year shall be considered to have their
birthdays on February 28 in each year that is not a leap year.

  (b)   Whenever appropriate, words used herein in the singular may be read in
the plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.     (c)
  The titles given to the various Sections of the Plan Statement are inserted
for convenience of reference only and are not part of the Plan Statement, and
they shall not be considered in determining the purpose, meaning or intent of
any provision hereof.     (d)   Notwithstanding any thing apparently to the
contrary contained in the Plan Statement, the Plan Statement shall be construed
and administered to prevent the duplication of benefits provided under this Plan
and any other qualified or nonqualified plan maintained in whole or in part by
the Employers.

12.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.
12.7. Choice of Law. Except to the extent that federal law is controlling, this
Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota.
12.8. ERISA Administrator. MGI shall be the plan administrator of this Plan.
12.9. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.
12.10. Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between any Employer and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in any Employer’s employ or in any way
limit or restrict any Employer’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan. Neither the
terms of the Plan Statement nor the benefits under this Plan nor the continuance
thereof shall be a term of the employment of any employee. The Employers shall
not be obliged to continue this Plan.

-20-



--------------------------------------------------------------------------------



 



12.11. Tax Withholding. The Employers (or any other person legally obligated to
do so) shall withhold the amount of any federal, state or local income tax,
payroll tax or other tax required to be withheld under applicable law with
respect to any amount payable under this Plan. All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.
12.12. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Employers.
12.13. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employers. MGI shall
not recognize any such effort to convey any interest under this Plan. No benefit
payable under this Plan shall be subject to attachment, garnishment, execution
following judgment or other legal process before actual payment to such person.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employers.
This section shall not prevent MGI from exercising, in its discretion, any of
the applicable powers and options granted to it upon the occurrence of an Event
of Maturity, as such powers may be conferred upon it by any applicable provision
hereof.
12.14. Amendment History. This Plan was formerly known as the “MONEYGRAM
INTERNATIONAL, INC. SUPPLEMENTAL 401(k) PLAN” adopted August 19, 2005, but
effective January 1, 2006. That Plan was a successor plan to the MONEYGRAM
INTERNATIONAL, INC. SUPPLEMENTAL PROFIT SHARING PLAN adopted May 10, 2005.

-21-